Peters, J.
This case presents this question: Does a railroad ticket, with the words “Portland to Boston” imprinted on it, purchased in Portland under no contract other than what is inferable from the ticket itself, entitle the holder to a passage, on the road of the company issuing it, from Boston to Portland ? Does a ticket one way give the right to pass the other way instead? We find no case deciding that it does, nor do we assent to the proposition that the law should be considered to be so. Such is not the contract which the ticket is evidence of.
It has been held that, if a passenger purchases a ticket with a notice upon it that it is “good for one day only,” in the absence of a statutory regulation to the contrary, he can travel upon such ticket only on that day. State v. Campbell, 32 N. J. L. 309. Shedd v. Troy & Boston Railroad, 40 Vt. 88. Johnson v. Concord Railroad, 46 N. H. 213. Boston and Lowell R. R. Co. v. Proctor, 1 Allen, 267. 1 Redi, on Railways, 99, and notes. It has been held also that, if the words “good upon one train only” are printed upon a ticket, the holder is not entitled to change from one train to another after the passage is begun. Cheney v. Boston & Maine R. R. Co., 11 Met. 121. Redf. on Railways, supra. If such notices confine a passenger to a certain day and a particular train, why is there not as much reason to say in this case that the notice upon the ticket must restrict the holder of it to go in the particular direction named ?
This position is not weakened by the suggestion that the company can transport the passenger as cheaply and easily one way as the other. If it were so, it would be no answer. A person who agrees to sell to another, merchandise of one kind, might find it to his profit and advantage to deliver merchandise of another kind, but he cannot be compelled to do so.
*166So a railroad could often, no doubt, transport a passenger as conveniently on one train as another and on one day as another; still, as before seen, there is no obligation to do so. But it does not follow that a railroad corporation can carry passengers as well for itself the one way as the other. There may be a difference arising from various considerations. There may be more travelers and more freight to be carried one way than the other. It may be more expensive. There may be more risk in the one passage than the other. The up train may go more by daylight and the down train more by night. That such considerations as these might arise in a case, whether in this instance they exist or not, helps to demonstrate that a ticket one way is a different thing from a ticket the other. Practically, the doctrine set up by the plaintiff, if allowed to prevail, would affect the defendants injuriously. It is well known that through tickets are cheaper pro rata than the way or local fares. This fact has led to a practice on the part of way travelers of buying through tickets and using them over a part of the route and selling them for the balance of the distance, so as to make a saving from the regular prices charged. It is easily seen that, if a passenger is permitted to ride in either direction on a ticket, it increases the chances for carrying on this sort of speculation against the interests of the road.
It does not avail the argument for the plaintiff at all, |hat before this he had passed over the road upon other tickets in a direction the Teverse of that advertised upon their face; nor is it of any importance that another conductor upon another train at another time expressed an opinion to him that this ticket would be for either direction good. The contract is not shorn of a particular stipulation merely because it isnot always enforced. Nor could such conductor in such manner bind the corporation, and it could not have been understood by the plaintiff that he undertook to do so. The conductor merely expressed an opinion about a matter which he at that time had no business with. The plaintiff had ample opportunity to purchase another ticket, and should have done so. Wakefield v. South Boston Railroad, 117 Mass. 544.

Plaintiff nonsuit.

Appleton, C. J., Walton, Barrows, Virgin and Libbey, JJ\, concurred.